Citation Nr: 0305161	
Decision Date: 03/19/03    Archive Date: 04/03/03

DOCKET NO.  96-07 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

2.  Entitlement to a disability rating in excess of 
30 percent for the post-operative residuals of a right ankle 
injury with sensory deficits of the ankle and foot. 

3.  Entitlement to a disability rating in excess of 
30 percent for non-specific folliculitis. 

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


REMAND

The veteran had active duty from June 1968 to June 1971.

These matters come to the Board of Veterans' Appeals (Board) 
from a May 1995 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  The veteran perfected an 
appeal of that decision.

The veteran's appeal was previously before the Board in 
September 2000, at which time the Board remanded the case to 
the RO for additional development and re-adjudication.  While 
the appeal was pending at the RO, in a November 2000 
statement the veteran requested a videoconference hearing 
before a Veterans Law Judge of the Board.  That hearing has 
not yet been provided.  The Board notes that the veteran 
previously presented testimony at a videoconference hearing 
before the undersigned in February 1998.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule a videoconference 
hearing before a Veterans Law Judge.


The case should then be returned to the Board.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	Robert E. Sullivan 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



